Citation Nr: 1226524	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating for hypertension.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with Achilles tendonitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee dysfunction.

5.  Entitlement to an initial disability rating in excess of 10 percent for right knee dysfunction.


REPRESENTATION

Appellant represented by:	Armed Forces Services Corporation
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 2007.

This matter originally came before the Board on appeal of a November 2007 rating decision by the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for temporomandibular joint (TMJ) dysfunction, and granted entitlement to service connection for cervical strain at a 10 percent disability rating, and for Achilles tendonitis of the left foot with pes planus, Achilles tendonitis of the right foot with pes planus, GERD, knee dysfunction, manifested by crepitus and loss of motion of the right and left knees, and hypertension, all at noncompensable disability ratings.  The Veteran filed a timely notice of disagreement (NOD) with this decision and was provided with a statement of the case (SOC) regarding the issues of entitlement to higher initial ratings for GERD, hypertension, and a cervical spine disability in February 2009.  However, he did not perfect an appeal on the issue of an increased disability rating for his cervical spine disability; it is therefore not before the Board.

In a February 2009 rating decision, the RO increased the Veteran's disability ratings for bilateral pes planus with Achilles tendonitis and for left and right knee dysfunction to 10 percent each.  Because these increases did not constitute a full grant of the benefits sought, the increased initial evaluation issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a March 2010 rating decision, the RO denied entitlement to service connection for hyperintense focus, left Pons, with microvascular ischemic changes and demyelinating disease.  The Veteran filed a timely NOD to this decision, and was provided with an SOC in October 2010, but he did not perfect his appeal on this issue and, therefore, it is not before the Board.

In its July 2012 Informal Hearing Presentation, the Veteran's representative acknowledged that his claim for entitlement to service connection for TMJ dysfunction was not on appeal, but that the Veteran believed he had disagreed with the November 2007 decision on this issue.  However, the Board notes that the record does not include an NOD to the November 2007 denial of entitlement to service connection for dysfunction of the TMJ.  As such, the Board does not have jurisdiction over this claim, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for GERD and for hypertension, both at a noncompensable level.  His most recent VA examinations to determine the current nature and severity of these disabilities were provided to him in October 2007.  

The Veteran has submitted statements from his private physician, dated in May 2012, indicating that he has had endoscopies every two years since his initial diagnosis in 2002, and that he has had regular blood pressure readings taken since his October 2007 VA examination.  These records are not part of the claims file.  The AOJ should contact the Veteran to determine whether these records are VA or private medical records, as it is unclear from the record, and attempt to obtain copies.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).

With respect to the Veteran's service-connected GERD, the private physician noted that the Veteran had uncontrolled, medication refractory acid reflux, and that his medication was being increased to provide some relief.  As this represents a worsening of his GERD since his October 2007 VA examination, a new examination should be provided to determine the current nature and severity of his GERD.

Regarding his service-connected hypertension, the Veteran submitted a letter dated in May 2012 from his private physician indicating that there had been a steady increase in diastolic blood pressire since the Veteran's retirement and his October 2007 VA examination.  The private physician contended that his current situation warranted a review of his disability.  As such, the Veteran should be provided with a new examination to determine the current nature and severity of his service-connected hypertension.

With respect to the issues of entitlement to higher initial disability ratings for bilateral pes planus with Achilles tendonitis, left knee dysfunction and right knee dysfunction, the Board finds that remand is necessary to afford the AOJ the opportunity to issue an SOC.  In this regard, the AOJ granted entitlement to service connection at noncompensable disability ratings for Achilles tendonitis of the left foot with pes planus, Achilles tendonitis of the right foot with pes planus, and knee dysfunction, manifested by crepitus and loss of motion of the right and left knees in the November 2007 rating decision, all effective as of September 1, 2007.  The Veteran filed a timely notice of disagreement with these disability ratings in September 2008.  38 C.F.R. §§ 20.200, 20.201, 20.302.  In a February 2009 rating decision, the AOJ granted 10 percent disability ratings for bilateral pes planus with Achilles tendonitis and for left and right knee dysfunction, all as of September 1, 2007.  However, these issues remain in appellate status, despite the increase.  Indeed, there is no evidence that the Veteran expressed that a grant of 10 percent (or any specified percentage) would satisfy his claim as to these issues.  Thus, an SOC should have been issued.  As this has not yet been accomplished, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Under the circumstances, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private and VA records pertaining to treatment of the Veteran's GERD and hypertension, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Provide the Veteran with an examination to determine the current level of impairment due to the service-connected GERD.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine whether the Veteran's service-connected GERD causes epigastric distress with dysphagia, pyrosis, regurgitation, and substernal arm or shoulder pain.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  Provide the Veteran with an examination to determine the current level of impairment due to the service-connected hypertension.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine the predominant readings for the Veteran's diastolic and systolic blood pressure.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  Take the appropriate steps to issue the Veteran an SOC addressing the issues of entitlement to higher initial disability ratings for bilateral pes planus with Achilles tendonitis and for left and right knee dysfunction.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

5.  Thereafter, readjudicate all issues in which a substantive appeal (or its equivalent) has been received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



